DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
 					Response to Remarks
Applicants’ arguments, filed on 1/21/22, have been approved and entered.
They have been fully considered. Rejections and/or objections not reiterated
from previous office actions are hereby withdrawn. The following rejections and/or
objections are either newly applied or reiterated. They constitute the complete set
presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reneker et al. US 20090075354 .

Reneker et al. discloses nanofiber structures designed to support, entrap, entangle, preserve, and/or retain one or more biological materials. More specifically, the present invention relates to nanofiber matrix structures made from at least two different types of nanofibers that are designed to support, entrap, entangle, preserve, and/or retain one or more biological materials (abstract).
Reneker et al. provides at least one water-soluble fiber-forming material; (B) mixing at least one biological material, and optionally, one or more additives, with the at least one water-soluble fiber-forming material to form a mixture; (C) forming at least one water-soluble fiber layer/structure from the mixture, wherein the one or more fibers of the water-soluble layer/structure have a diameter between about 0.1 nanometers and about 25,000 nanometers. [0007]-[0010].
Reneker et al.  teaches in one embodiment, the structures of the present invention are formed via an electrospinning and/or NGJ process.[0027]

Reneker et al. teaches a non-limiting example of a carbohydrate that may be utilized in the present invention includes dextran. One or more carbohydrates such as glucose, fructose, or lactose, for example, may also be present to act as a stabilizer of another biological material such as an enzyme or other protein. Other additives, such as, for example, polyethylene glycol, may also be present. [0031]

Reneker et al. teaches a second fiber layer, the second fiber layer having an upper surface and a lower surface, wherein the lower surface of the second fiber layer is in contact with the upper surface of the first fiber layer (Brief summary and claims). (Which is viewed to inclusive of instant claim 3)

Reneker et al. teaches the fiber-forming material can be selected from any water-soluble fiber-forming material which can be dissolved and is otherwise compatible with the biological material to be preserved. Water-soluble fiber-forming materials which may be used in the practice of 
Reneker et al. teaches the biological material preserved in the nanofiber structure should retain at least about 25, about 30, about 40, about 50, about 60, about 70, about 80, about 90 or even at least about 95 percent of its activity when stored at room temperature (approximately 20 to 25̊C.) for at least about 12 hours, about 24 hours, about 48 hours, about 1 week, about 15 days, about 1 month, or even at least about 6 months or about 12 months.[0028]

Reneker et al. teaches their invention may also be used to produce a component of a test kit in which the preserved biological material may be subsequently used in performing a function of the kit. Non-limiting examples of such a kit include test kits which may be used to determine the presence of a specific chemical or biological compound in a test material. Such a kit may be used, for example, to test for the presence of a specific metabolite or other compound in a blood, serum, urine or other fluid sample from an individual for clinical or forensic purposes. Other sources of test material might also be used with such a kit. Such a kit may also be used to determine the presence of chemical compounds in environmental samples, for example. More than one biological material may be preserved together in such a kit. For example, an reaction may be preserved either in separate fibers or in the same fiber [0037]. (Which is viewed to be inclusive of claim 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	26 January 2022